Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutono et al (US 2003/0017806).
Regarding claim 1, Sutono discloses in Figure 3, an antenna module comprising:
a multilayer substrate;
a patch antenna (208) provided on the multilayer substrate;
a first filter (234) electrically connected to the patch antenna (208); and
a second filter (272) different from the first filter and electrically connected to the patch antenna (208), wherein at least one of the first filter (234) and the second filter (272) is provided in the multilayer substrate, and
a ground conductor (252) is provided between the first filter (234) and the second filter (272).
Regarding claim 3, as applied to claim 1, Sutono discloses in Figure 3, 
wherein both the first filter (234) and the second filter (272) are provided in the multilayer substrate.
Regarding claims 7, 11 and 16, as applied to claims 1 and 3, Sutono discloses in Figure 3, 
wherein in a plan view of the multilayer substrate, the patch antenna (208) and the first filter (234) at least partially overlap one another, and the patch antenna (208) and the second filter (272) at least partially overlap each other;
wherein the first filter and the second filter are LC filters.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-8, 10 and 17-18 of U.S. Patent No. 11,271,315 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-4, 7-8, 10 and 17-18 of the above patent recite all the features of the claims 1-18 of the instant application.
Examined claims 1-18
Patent No. US 11,271,315 B2
1. An antenna module comprising:
a multilayer substrate;


a patch antenna provided on the multilayer substrate;






a first filter electrically connected to the patch antenna; and
a second filter different from the first filter and electrically connected to the patch antenna, 







wherein at least one of the first filter and the second filter is provided in the multilayer substrate, and
a ground conductor is provided between the first filter and the second filter.

2. The antenna module according to Claim 1, wherein the patch antenna is configured with a radiation electrode and a ground electrode, the patch antenna has a first feed point and a second feed point provided at different positions in the radiation electrode,
the first feed point is electrically connected to the first filter, and
the second feed point is electrically connected to the second filter.

3. The antenna module according to Claim 1, wherein both the first filter and the second filter are provided in the multilayer substrate.

4. The antenna module according to Claim 2, wherein a direction of a polarized wave formed by the first feed point and a direction of a polarized wave formed by the second feed point are different from each other.

5. The antenna module according to Claim 4, wherein pass bands of the first filter and the second filter at least partially overlap, and each radio frequency signal of a plurality of radio frequency signals in the same frequency band is fed to the first feed point and the second feed point respectively.

6. The antenna module according to Claim 2, wherein pass bands of the first filter and the second filter at least partially overlap, and
each radio frequency signal of a plurality of radio frequency signals in the same frequency band is fed to the first feed point and the second feed point respectively.

7. The antenna module according to Claim 1, wherein in a plan view of the multilayer substrate, the patch antenna and the first filter at least partially overlap each other, and the patch antenna and the second filter at least partially overlap each other.

8. The antenna module according to Claim 2, wherein in a plan view of the multilayer substrate, the patch antenna and the first filter at least partially overlap each other, and the patch antenna and the second filter at least partially overlap each other.

9, The antenna module according to Claim 5, wherein in a plan view of the multilayer substrate, the patch antenna and the first filter at least partially overlap one another, and the patch antenna and the second filter at least partially overlap each other.

10. The antenna module according to Claim 4, wherein in a plan view of the multilayer substrate, the patch antenna and the first filter at least partially overlap one another, and the patch antenna and the second filter at least partially overlap each other.

11. The antenna module according to Claim 3, wherein in a plan view of the multilayer substrate, the patch antenna and the first filter at least partially overlap one another, and the patch antenna and the second filter at least partially overlap each other.

12. The antenna module according to Claim 4, wherein in a plan view of the multilayer substrate, the first filter is provided in one region of two regions substantially symmetrical with respect to a center of the radiation electrode or a line passing through the center of the radiation electrode, and the second filter is provided in the other region.

13. The antenna module according to Claim 2, wherein in a plan view of the multilayer substrate, the first filter is provided in one region of two regions substantially symmetrical with respect to a center of the radiation electrode or a line passing through the center of the radiation electrode, and the second filter is provided in the other region.

14. The antenna module according to Claim 2, wherein the ground conductor includes a plurality of via conductors.

15. The antenna module according to Claim 1, wherein the first filter and the second filter are electromagnetically coupled to each other.

16. The antenna module according to Claim 1, wherein the first filter and the second filter are LC filters.

17. The antenna module according to Claim 1, further comprising: 
a plurality of sets of the patch antenna, the first filter, and the second filter, wherein the plurality of patch antennas is arranged in a matrix shape in or on the multilayer substrate.

18. The antenna module according to Claim 1, wherein the ground conductor includes a plurality of via conductors.
1. An antenna module comprising:
a multilayer substrate having a first main surface and a second main surface opposite to each other;
a patch antenna provided on a side of the first main surface of the multilayer substrate and configured with a radiation electrode and a ground electrode; 
a radio frequency circuit element provided on a side of the second main surface of the multilayer substrate; 

-a first filter; and 

-a second filter different from the first filter, wherein the patch antenna has a first feed point and a second feed point provided at different positions in the radiation electrode, the first feed point is electrically connected to the radio frequency circuit element via the first filter, the second feed point is electrically connected to the radio frequency circuit element via the second filter,
 the first filter and the second filter are provided in the multilayer substrate, and


a ground conductor is provided between the first filter and the second filter.















2. The antenna module according to claim 1, wherein a direction of a polarized wave formed by the first feed point and a direction of a polarized wave formed by the second feed point are different from each other.

3. The antenna module according to claim 2, wherein pass bands of the first filter and the second filter at least partially overlap, and each radio frequency signal of a plurality of radio frequency signals in the same frequency band is fed to the first feed point and the second feed point respectively.

10. The antenna module according to claim 1, wherein pass bands of the first filter and the second filter at least partially overlap, and each radio frequency signal of a plurality of radio frequency signals in the same frequency band is fed to the first feed point and the second feed point respectively.

4. The antenna module according to claim 2, wherein in a plan view of the multilayer substrate, the patch antenna and the first filter at least partially overlap each other, and the patch antenna and the second filter at least partially overlap each other.

4. The antenna module according to claim 2, wherein in a plan view of the multilayer substrate, the patch antenna and the first filter at least partially overlap each other, and the patch antenna and the second filter at least partially overlap each other.

4. The antenna module according to claim 2, wherein in a plan view of the multilayer substrate, the patch antenna and the first filter at least partially overlap each other, and the patch antenna and the second filter at least partially overlap each other.

4. The antenna module according to claim 2, wherein in a plan view of the multilayer substrate, the patch antenna and the first filter at least partially overlap each other, and the patch antenna and the second filter at least partially overlap each other.

4. The antenna module according to claim 2, wherein in a plan view of the multilayer substrate, the patch antenna and the first filter at least partially overlap each other, and the patch antenna and the second filter at least partially overlap each other.

7. The antenna module according to claim 2, wherein in a plan view of the multilayer substrate, the first filter is provided in one region of two regions substantially symmetrical with respect to a center of the radiation electrode or a line passing through the center of the radiation electrode, and the second filter is provided in the other region.

7. The antenna module according to claim 2, wherein in a plan view of the multilayer substrate, the first filter is provided in one region of two regions substantially symmetrical with respect to a center of the radiation electrode or a line passing through the center of the radiation electrode, and the second filter is provided in the other region.

8. The antenna module according to claim 2, wherein the ground conductor includes a plurality of via conductors.

16. The antenna module according to claim 1, wherein the first filter and the second filter are electromagnetically coupled to each other.

17. The antenna module according to claim 1, wherein the first filter and the second filter are LC filters.

18. The antenna module according to claim 1, further comprising: 
a plurality of sets of the patch antenna, the first filter, and the second filter, wherein the plurality of patch antennas is arranged in a matrix shape in or on the multilayer substrate.

8. The antenna module according to claim 2, wherein the ground conductor includes a plurality of via conductors.






Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845